 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  414Flying Dutchman Park, Inc. and Toby Kelly   Teamsters Automotive Employees Local Union No. 665, affiliated with International Brotherhood of Teamsters, AFLŒCIO and Toby Kelly.  Cases 20ŒCAŒ26331, 20ŒCAŒ26403, and 20ŒCBŒ9761 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On November 9, 1995, Administrative Law Judge Jay R. Pollack issued the attached decision.  The General Counsel and the Union each filed exceptions and sup-porting briefs and the Respondent Employer filed cross-exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der.2 The issue presented in Case 20ŒCAŒ26403 is whether the Respondent Employer (the Respondent) violated Sec-tion 8(a)(5) and (1) of the Act by failing and refusing to sign a contract submitted to it for execution by the Un-ion.3  As the judge explained, Section 8(d) of the Act requires the parties to a collective-bargaining relation-ship, once they have reached agreement on the terms of a collective-bargaining contract, to execute that contract at the request of either party.  A failure to do so constitutes a violation of Section 8(a)(5) of the Act.  Initially, the judge found that the parties had reached oral agreement on a new contract prior to the Union™s request that the Respondent sign a written version of the agreement.  The judge further found, however, that the contract contained an unlawful clause in its union-security provision.  With-out further analysis, the judge found, in effect, that the one unlawful clause voided the entire contract.  Accord-ingly, the judge concluded that he could not require the Respondent to execute the agreement and recommended that the complaint in Case 20ŒCAŒ26403 be dismissed.  For the reasons set out below, we agree with the judge that the contract clause at issue here was unlawful, but disagree with his further finding that this one unlawful clause voided the entire contract.  Finally, since we also find that the Respondent was obligated to execute the agreed-on collective-bargaining agreement, we find that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing to execute the contract.                                                                                                                      1 The Respondent Employer has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The judge incorrectly cited Acme Tile & Terrazzo Co., 318 NLRB 425 (1995), in his decision. 2 The Order contains remedial provisions that are in accord with our decision in Indian Hills Health Center, 321 NLRB 144 (1996), as modified in Excel Container, Inc., 325 NLRB 17 (1997). 3 In Cases 20ŒCAŒ26331 and 20ŒCBŒ9761, we adopt the judge™s findings, to which there were no exceptions, that the Respondent Em-ployer and the Respondent Union violated the Act by enforcing union-security and dues-checkoff provisions in the absence of a collective-bargaining agreement lawfully containing such provisions and that the Respondent Employer violated Sec. 8(a)(1) by threatening employees with discharge if they did not join the Union at a time when no bargain-ing agreement had been agreed to and executed. The judge has fully set out the facts.  In brief, the Re-spondent and the Union had a collective-bargaining rela-tionship for at least 12 years prior to the events at issue here.  The parties™ last collective-bargaining agreement expired in September 1993.  Thereafter, the Respon-dent™s president, James Vierling, met with Richard Rod-riguez, the Union™s vice president and chief negotiator, on seven or eight occasions to negotiate a new contract.  Ray Vetterlein, the Respondent™s labor consultant, was present at some of those meetings.  Prior to the parties™ last meeting on August 18, 1994,4 Vierling was con-cerned about three issues: wages, holidays, and inclusion of language in the contract that would limit the contract™s application to the city and county of San Francisco.  At the August 18 meeting, Vierling and Rodriguez resolved these issues and reached agreement on a new contract.  Rodriguez agreed to reduce the oral agreement to writ-ing.  The written agreement contained the following clause in its union-security provision: When an Employee is engaged outside of the Union of-fice, he shall be required to obtain a referral from the Union before starting to work. The union-security provision of the expired contract also contained this clause.5 On August 23, Ernie Yates, the Union™s president, faxed a copy of the agreement to Vierling.  Vierling then  4 All dates hereafter refer to 1994 unless otherwise stated. 5 The union-security provisions of the expired contract and the pro-posed contract are identical and read as follows: SECTION 1:  HIRING OF EMPLOYEES: Only members in good standing in the Union shall be re-tained in employment.  For the purposes of this Section, ﬁmember in good standingﬂ shall be defined to mean employee members of the Union who tender the periodic dues and initiation fees uni-formly required as a condition of acquiring or retaining member-ship. All employees covered by this Agreement shall become members of the Union within thirty-one (31) days from the effec-tive date of the Agreement or within thirty-one (31) days from the date of employment, whichever is later, and shall remain mem-bers of the Union in good standing as a condition of continued employment. The Employer shall be the sole judge of the competency and fitness of the Employee.  When an Employee is engaged outside of the Union office, he shall be required to obtain a referrral [sic] from the Union before starting to work. 329 NLRB No. 46  FLYING DUTCHMAN PARK, INC. 415called Rodriguez to complain that the August 23 agree-
ment did not contain the agreed-on language limiting the 
contract™s application to the city and county of San Fran-
cisco.  This was Vierling™s only objection to the contract.  
On August 25, Rodriguez 
faxed Vierling a corrected 
copy of the agreement that included the jurisdictional 
language requested by Vierling.  Also on August 25, the 

Respondent and the Union recei
ved copies of a decertifi-
cation petition which employee Toby Kelly had filed 
with the Board on August 23.  On August 26, Vierling 
sent Vetterlein a copy of the c
ontract.  In his cover letter, 
Vierling stated that the contract was ﬁstraight forwardﬂ 
and asked Vetterlein whether he should sign the agree-

ment given the filing of the decertification petition.  
Thereafter, the Respondent refused to sign the agree-
ment. 
We agree with the judge 
that the parties reached 
agreement on a new contract 
on August 18 and that the 
written agreement faxed to Vierling on August 25 con-
formed to the terms of the A
ugust 18 oral agreement.  
We also agree with the judg
e that the Respondent™s ob-
jections to signing the agreement arose only after it ob-
tained knowledge of the decertification petition.  As to 
these objections, the Respondent now asserts that it was 
not obligated to execute th
e contract because the union-
security clause set out above was unlawful and voided 

the entire contract.  The Respondent also now asserts that 
it was not obligated to execut
e the agreement because it 
had, in effect, a good-faith doubt of the Union™s continu-
ing majority status based on
 the filing of the decertifica-
tion petition and the fact that less than a majority of the 
unit employees were union members.  Because, as ex-
plained above, the judge found merit in the Respondent™s 
former argument and dismi
ssed the complaint on that 
basis, he did not address the Respondent™s latter argu-
ment in his decision.  We shall now consider these argu-
ments in turn. 
Initially, contrary to our dissenting colleague, we agree 
with the judge, for the reasons stated by him, that the 
union-security clause was unlawful on its face.  More 
specifically, because the coll
ective-bargaining agreement 
does not provide for an exclusive hiring hall arrangement 
with the Union, the contractual provision requiring em-
ployees ﬁengaged outside of the Union officeﬂ to obtain a 

ﬁreferral from the Union before starting to workﬂ is un-
lawful on its face.  Even if
, as our colleague contends, 
the term ﬁreferralﬂ does not 
require an employee to be-
come a 
union
 member
 before starting to work, it clearly 
requires, by its ordinary meaning, that an employee is 
required to obtain an approval or clearance from the Un-

ion before actually beginning to work.  On this basis 
alone, the provision is unlawful on its face.  See 
Acme 
Tile & Terrazzo Co.
, 318 NLRB 425, 428 fn. 11 (1995), 
affd. 87 F.3d 558 (1st Cir. 1996). 
Further, we disagree with our dissenting colleague™s 
assertion that ﬁextrinsic evidenceﬂ supports her conten-
tion that the union-security clause was lawful.  Our col-
league relies on the testimony of Union President Rodri-
guez that the Union never proposed or urged on the Re-
spondent any interpretation of the union-security clause 
that would require newly hired employees to become 
members of the Union or to obtain the Union™s approval 
before starting to work.  However, the record also con-
tains a February 4, 1994 letter from the Union™s attorney 
to the Respondent™s negotiator, Ray Vetterlein, which 
contrasts with Rodriguez™ testimony.  The letter states 
that its purpose is to ﬁconfirm the following understand-
ingﬂ reached at the February 2, 1994 bargaining session: 
 The Employer agrees to 
interpret the Union™s se-
curity clause to require that the employees be sent to 
the Union for clearance and 
[that] they obtain that 
clearance before they are put to work.  The employer 
agrees that if it should violate that provision there 
will be a $100.00 penalty 
for each such violation. 
 Thus, Rodriguez™ testimony notwithstanding, the record 

establishes that the Union proposed that the union-security 
clause be interpreted to require that new employees get 
ﬁclearanceﬂ from the Union before starting to work.  We see 
no real substantive distinction between clearance and ap-
proval. 
Our dissenting colleague also relies on contractual lan-
guage which states that ﬁthe Employer shall be the sole 

judge of the competency and fitness of the Employee.ﬂ  
That language, however, does not persuade us that the 
union-security clause is lawful.  The Respondent may 
well be the sole judge of comp
etency and fitness, but, by 
the express terms of the union-security clause, the Union 

must nevertheless add its approval before an employeeŠ
no matter how competent or fitŠis permitted to start 

working.  Thus, the above ﬁcompetency and fitnessﬂ lan-
guage in the contract simply clarifies that the Union™s 
approval or disapproval of employees before they start 
work will not turn on an assessment by the Union of their 
competency and fitness. 
Our colleague also argues that the required referral is 
not a condition precedent to being hired, but is at most a 

condition precedent only to actually starting to work.  
Even if this is so, the fact 
remains that, under the express 
terms of the union-security clause, newly hired employ-
ees cannot actually start to work until they obtain the 
contractually required ﬁreferralﬂ from the Union.  In the 

absence of an exclusive hiri
ng hall arrangement, we do 
not think that the Union can impose this condition prece-

dent to starting work. 
Finally, our dissenting colleague attempts to save this 
provision by imputing to the 
term ﬁreferralﬂ a special 
meaning in accord with ﬁwhat the Union contends is its 
lawful intent.ﬂ  We have already found that extrinsic evi-
dence about the Union™s intent does not compel a finding 
that the intent was lawful.  But, even assuming a lawful 
intent as our colleague contends, the issue in this case is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416whether the clause violat
es Sections 8(a)(1) and 
(b)(1)(A).  That turns on wh
ether the clause reasonably tends to restrain or coerce em
ployees in the exercise of 
protected rights.  
Boilermakers Local 686 (Boiler Tube 
Co. of America)
, 267 NLRB 1057, 1057 (1983); see 
Acme Tile & Terrazo Co.
, supra at 427 fn. 7 (in determining 
whether employer™s statements
 to employees that they 
must obtain a ﬁreferralﬂ from the union violated Section 
8(a)(1), Board applies an objec
tive test).  This is an objec-
tive test which necessarily involves inquiry into the plain 
meaning of the words of th
e clause, and how employees 
would reasonably interpret it. See  
 J. C. Penney Co.
, 266 
NLRB 1223, 1224 (1983).  Unless a contrary intent has 
clearly been communicated to employees and applicants 
for employment, therefore, ev
idence as to the parties™ intent is of no avail in resolving the issue of whether the 
clause is unlawful on its face. 
 In this case, we find that 
prospective employees reasonably could interpret this 
clause as a restraint on their Section 7 right to choose or 
refrain from union membership or support. 
For the reasons set forth above, we agree with the 
judge that the union-security clause is unlawful on its 

face.  We further find, howeve
r, that the judge erred in 
finding that the inclusion of the unlawful clause in the 
contract justified the Respondent™s refusal to sign the 
agreement.  The judge failed to
 consider in his analysis 
whether the Respondent™s refusal to sign the contract was 
motivated by the presence of 
the unlawful clause in the 
contract or by other consider
ations. In cases where a con-
tract contains an unlawful provision, but the employer™s 

refusal to sign the contract is motivated by reasons other 
than the presence of the unlawful provision in the con-
tract, the Board requires the em
ployer to execute the con-tract  with the unlawful provision deleted.  See, e.g., 

Tulsa Sheet Metal Works
, 149 NLRB 1487, 1488 (1964), 
enfd. 367 F.2d 55 (10th Cir. 1966), and 
Custom Sheet 
Metal & Service Co.,
 243 NLRB 1102, 1109Œ1110 
(1979), enf. denied 666 F.2d 454 (10th Cir. 1981). 
In the present case, as the judge himself observed, the 
Respondent™s objections to 
signing the agreement arose 
only after the decertification petition was filed.  As set 

out above, on August 26 Vierling advised Vetterlein that 
the contract submitted for execution on August 25 was 
straightforward and explained that his only concern was 
whether he should sign the contract in light of the filing 
of the decertification petition on August 23.  Thus, it is 
clear that Vierling™s refusal to
 sign the contract was not 
motivated by the fact that it contained an unlawful 
clause.  Indeed, that Vierlin
g™s refusal to execute the 
agreement was motivated by f
actors other than the pres-
ence of the unlawful clause in the proposed contract is 
underscored by the fact that although the expired agree-
ment contained the same unlawful provision, Vierling 
had never objected to its inclusion in that contract nor 
sought its removal from the proposed contract during 
negotiations.  ﬁThis indicates 
that the objections [based 
on the illegal clause] were merely afterthoughts and may 
not therefore stand as defenses to the 8(a)(5) allegation.ﬂ  
Custom Sheet Metal & Service Co.,
 supra at 1110. 
Having found that the inclusion of the unlawful clause 
in the contract does not justify the Respondent™s refusal 

to execute the contract, we
 now address the issue of 
whether the unlawful clause so permeates the contract as 
to render the entire contract unenforceable.
6  This issue 
need not detain us long.  
For in cases where the Board 
has found a union-security provision unlawful because it 

did not provide newly hired employees the legally estab-
lished grace period in which to become union members, 
the Board has not found that such a provision so perme-
ates a contract as to render the contract unenforceable.  
See Royal Components
, Inc., 317 NLRB 971, 972 
(1995).  We likewise decline to make such a finding here 
where the clause in question is ﬁnot basic to the whole 
scheme of the contract, and there is no provision that the 
contract is ‚integrated™ or that its respective sections are 
‚interdependent.™ﬂ  
NLRB v. Tulsa Sheet Metal Works
, 367 F.2d at 59.
7  For all these reasons, we reverse the 
judge and find that the inclusion of the illegal clause in 
the contract did not justify the Respondent™s refusal to 
execute the agreement. 
As to its second defense, the Respondent asserts that it 
also was not obligated to exec
ute the contract on or after 
August 25 because it had a good-faith doubt about the 

Union™s continued majority support among the unit em-
ployees.  In support of its asserted good-faith doubt, the 
Respondent relies on both (1
) the precontract circum-
stance that only a minority of the unit employees were 
                                                          
 6 An employer is not obligated to execute a contract which contains 
an illegal provision or provisions that
 so permeate the contract as to 
render it unenforceable.  As the 10th Circuit explained in 
NLRB v. 
Tulsa Sheet Metal Works
, 367 F.2d 55, 59 (1966): 
We are, of course, mindful that not all provisions of a collective bar-
gaining agreement are severable. 
 But employment contracts should 
not be completely obliterated because some provisions are beyond the 

legal limits of the parties™ bargaini
ng power, unless such illegal provi-
sions permeate the complete contract to such an extent as to affect its 
enforceability entirely.  
NLRB v. Rockaway News Co
., 345 U.S. 71, 73 
S.Ct. 519, 97 L.Ed. 832. 
7 Cf. NLRB v. Custom Sheet Metal Service
, 666 F.2d 454, 459Œ461 
(1981), where the 10th Circuit reversed the Board™s finding that an 
employer who was no longer engaged in the construction industry was 
obligated to execute the contract between the employer association and 
the union.  The court found, inter al
ia, that a provision included in the 
contract which limited employment 
to those with ﬁ‚minimum training 
or experience qualifications™ (i.e., journeyman and apprentice sheet 
metal workersŠArticle III)ﬂ was unl
awful because the respondent was not engaged in the construction industry.
  The court also found that this 
unlawful provision permeated the contract
 to such an extent as to ren-
der the contract unenforceable.  In this
 regard, the court stated that ﬁ[i]f 
any provision of a collective bargaining 
agreement is truly vital, it is a 
provision pertaining to the classifica
tion of employees, and this seems 
especially true when the wage scale in
 a contract is directly tied to the 
classification scheme.ﬂ  Id. at 460. 
 By contrast, although the court also 
found that the contract contained an unlawful 8-day union-security 
clause (art. V), the court did not find that this provision permeated the 
contract.  FLYING DUTCHMAN PARK, INC. 417actually members of the Union,
 and (2) the postcontract 
filing of the decertification petition.  More specifically, 
the Respondent was aware, during contract negotiations 
before its August 18 final agreement with the Union on 
the terms of the new contract, 
that only a minority of the 
unit employees were actually members of the Union.  
The August 23 decertification petition was, of course, 
filed after the parties™ August
 18 final agreement on their 
contract.  The Respondent re
ceived a copy of the decerti-
fication petition on August 25Šthe same day it received 

the corrected copy of the fi
nal agreed-on contract from 
the Union for signature. 
We find that the Respondent was not permitted to as-
sert a good-faith doubt about the Union™s continued ma-

jority status based on either
 of the above circumstances 
following the August 18 agreement on a new collective-
bargaining agreement.  When an employer asserts a 
good-faith doubt about an incumbent union™s continued 
majority status based on eventsŠincluding the filing of a 
decertification petitionŠoccurring after final agreement 
on the substantive terms of a collective-bargaining 
agreement, an employer may not lawfully refuse to bar-
gain.  This is true regardless of the status of any written 
instrument incorpora
ting such agreement.
8  As the Board 
stated in Auciello Iron Works
:9  We affirm the rule set forth in 
North Bros. Ford
 that a 
union™s acceptance of an employer™s outstanding con-
tract offer precludes the employer from raising a good-
faith doubt of the union™s majority status based on 
events occurring 
after
 acceptance.  Thus, the em-
ployer™s good-faith doubt based on subsequent events 
is not available to defend a refusal to execute a valid 
agreement or a withdrawal of recognition.  
 Thus, the Respondent could not refuse to execute the 

agreed-on contract on the asserted basis of a good-faith 
doubt about the Union™s continued majority status where the 

asserted doubt was based, at least in part, on a decertifica-
tion petition filed 
after
 the parties reached final agreement 
on August 18. 
The Respondent cannot circumvent this rule on the 
grounds that its asserted good-faith doubt is also based, 
at least in part, on pre-Augu
st 18 groundsŠthe fact that 
only a minority of the unit employees were actually 
members of the Union.  The Supreme Court has rejected 
such preagreement grounds fo
r post-agreement assertions 
of good-faith doubt of a union™s continued majority 
status.  In Auciello Iron Works, Inc. v. NLRB
, supra, the Court held that an employer violates Section 8(a)(5) and 
(1) by refusing to execute an agreed-on collective-
bargaining agreement because of an asserted good-faith 
                                                          
                                                           
8 North Bros. Ford
, 220 NLRB 1021, 1022 (1975); 
Highland Hospi-
tal, 288 NLRB 750, 760 (1988), enfd. 861 F.2d 56 (2d Cir. 1988); and 
Bennett Packaging
, 285 NLRB 602, 608 (1987). 
9 317 NLRB 364, 368 (1995) (emphasis in original), enfd. 60 F.3d 
24 (1st Cir. 1995), affd. 517 U.S. 781 (1996).  
doubt about a union™s continued majority status when the 
asserted doubt arises from facts known to the employer 
before the union accepted the employer™s contract offer.  
The Court noted that a union is entitled under Board 
precedent to a conclusive presumption of continued ma-
jority status during the term
 of a collective-bargaining 
agreement, up to 3 years.
10  The Court particularly re-
jected the notion that an employer™s repudiation of a con-

tract might be justified because its doubt of the union™s 
majority status was expressed very soon afterŠeven as 
little as 1 day afterŠthe employer and the union agreed 
on a contract.
11  In sum, the Court held that the precon-
tractual good-faith doubt about the union™s continued 

majority status was not adequate to support an exception 
to the conclusive presumption of continued majority 
support for the union arisin
g ﬁat the momentﬂ a collec-
tive-bargaining contract offer has been accepted.
12   Applying these principles here
, the fact that only a mi-
nority of the unit employees were actually members of 
the Union was known to the Respondent Employer 
be-fore
 August 18.  The Respondent nonetheless reached 
agreement with the Union on August 18 and did not re-
pudiate the agreement until a week later.  Under 
Auciello, supra, the Respondent could not lawfully refuse to exe-
cute the agreed-on contract 
on the asserted basis of a 
good-faith doubt deriving, at least in part, from minority 

membership in the Union 
among unit employees which 
the Respondent was aware of before the parties agreed to 
the contract. Accordingly, in light of th
e above considerations, we 
find that the Respondent could not lawfully rely on a 

good-faith doubt about the Union™s continued majority 
status as a basis for refusing to execute the August 18 
collective-bargaining agreemen
t, regardless of whether 
that asserted doubt was based on circumstances that ex-
isted before the parties reached agreement on their con-
tract, or events that occurred after it.
13  Consequently, we 
 10 517 U.S. at 786, citing NLRB v. Burns Security Services
, 406 
NLRB 272, 290 fn. 12 (1972). 
11 517 U.S. at 788.  Thus, the Court found that, under the Act, an 
employer has adequate courses of 
action available to it to act on any 
doubts about a union™s continued majority status that the employer may 
have prior to reaching agreement 
with the union on a collective-bargaining agreement.  Specifically, 
the Court found that an employer 
harboring such a doubt during cont
ract negotiations, but prior to 
agreement, could withdraw its ou
tstanding contract offer and then 
either (1) petition the Board for a representation election under Sec. 
9(c)(1)(B) of the Act; (2) withdraw recognition of the union based on 

its doubt, and then rely on that doubt to defend against any subsequent 
unfair labor practice charge allegi
ng unlawful withdrawal of recogni-
tion; or (3) further investigate the 
circumstances giving rise to its doubt, 
while nevertheless continuing to barg
ain in good faith with the union.  
Id. at 788Œ789.  
12 Id. at 791Œ792. 
13 In view of our finding that the Respondent is not permitted to as-
sert a good-faith doubt, we make no findings as to whether the evidence 
cited by the Respondent would have
 been, in other circumstances, 
sufficient to establish a good-faith doubt as to the Union™s majority 
status.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418find that the Respondent violated Section 8(a)(5) and (1) 
of the Act, as alleged, by refusing to execute the parties™ 
collective-bargaining agreement.  
AMENDED 
CONCLUSIONS OF 
LAW 1.  The Respondent Employer is an employer engaged 
in commerce and in a busi
ness affecting commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2.  The Respondent Union is a labor organization within 
the meaning of Section 2(5) of the Act. 
3.  By threatening employees with loss of employment 
for not complying with a union
-security clause at a time 
when there was no collectiv
e-bargaining agreement in 
effect lawfully containing 
such a clause, Respondent 
Employer has engaged in unfair labor practices within 
the meaning of Section 8(a)(1) of the Act. 
4.  By enforcing union-security and dues-checkoff pro-
visions in the absence of 
a collective-bargaining agree-
ment lawfully containing such a clause, Respondent Em-
ployer engaged in unfair labor practices in violation of 
Section 8(a)(1), (2), and (3) of the Act and Respondent 
Union engaged in unfair labor practices in violation of 
Section 8(b)(1)(A) and (2) of the Act. 
5.  By refusing to sign the contract submitted to it for 
execution by the Union on August 25, 1994, the Respon-
dent Employer violated Section 8(a)(5) and (1) of the 
Act.  6.  The aforementioned unfai
r labor practices are un-
fair labor practices affectin
g commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
AMENDED 
REMEDY
 Having found that the Respondent Employer and the 
Respondent Union violated Sec
tion 8(a)(1), (2), and (3), 
and Section 8(b)(1)(A) and (2) respectively, we shall 
order them to cease and desist
, and to take certain af-
firmative action necessary to 
effectuate the policies of 
the Act.  Specifically, we shall order the Respondents to 
reimburse, with interest, any employees who tendered 
dues and/or fees between June 2 and September 30, 
1994.  Interest shall be computed in the manner pre-
scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987); see also 
Florida Steel Corp
., 231 NLRB 
651 (1977).  Further, having found that the Respondent 
Employer violated Section 8(a)(5) and (1) by refusing to 
execute the agreed-on contract, we shall order the Re-
spondent Employer to execute 
that agreement, with the 
unlawful union-security clause deleted, and to give retro-

active effect to that agreemen
t.  We shall also order the 
Respondent Employer to make whole its employees for 
any loss of earnings that they may have suffered as a 
result of its failure to execute the collective-bargaining 

agreement on August 25, 1994.  Backpay, if any, is to be 
computed in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest, as prescribed in 
Florida Steel Corp., 231 NLRB 651 (1977).  Nothing here is to 
be construed as requiring the Respondent to recoup 
wages or benefits already received by its employees. 
ORDER  The National Labor Relations Board orders that 
A. Respondent Teamsters 
Automotive Employees Un-
ion Local No. 665, affiliated with International Brother-

hood of Teamsters, AFLŒCIO,
 its officers, agents, and 
representatives, shall 
1.  Cease and desist from 
(a) Enforcing a union-security clause or dues-checkoff 
provision with Flying Dutchman Park in the absence of a 
collective-bargaining agreemen
t lawfully containing such 
a clause. (b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) To the extent that it has not already done so, make 
whole employees for all dues 
and fees unlawfully with-
held from them with interest as provided in the 
ﬁAmended Remedyﬂ section of this decision. 
(b) Within 14 days after service by the Region, post at 
its offices and meeting halls c
opies of the attached notice 
marked ﬁAppendix A.ﬂ
14  Copies of the notice, on forms 
provided by the Regional Director for Region 20, after 
being signed by the Respondent™s authorized representa-

tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees and members are 
customarily posted.  Reasonable steps shall be taken by 
the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other material. 
(c) Sign and return to the Regional Director sufficient 
copies of the notice for posting by Flying Dutchman 
Park, Inc., if willing, at a
ll places where notices to em-
ployees are customarily posted. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
B. Respondent Flying Dutchman Park, Inc., San Fran-
cisco, California, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Threatening employees with the loss of employ-
ment for not complying with a union-security clause at a 
time when there is no collec
tive-bargaining agreement in 
effect lawfully containing such a clause. 
                                                          
 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 FLYING DUTCHMAN PARK, INC. 419(b) Enforcing a union-securit
y clause or dues-checkoff 
provision with Teamsters 
Automotive Employees Local 
Union No. 665, in the absenc
e of a collective-bargaining 
agreement lawfully containing such a clause. 
(c) Refusing to execute and 
give effect to the collec-tive-bargaining agreement agr
eed to by the Respondent 
Employer and Teamsters Automotive Employees Local 
Union No. 665 on August 18, 1994, except to the extent 
specified below. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Execute the collective-bargaining agreement sub-
mitted to it by Teamsters 
Automotive Employees Local 
Union No. 665 on August 25, 1994, except that the 
agreement shall not contain the union-security clause 
found unlawful. 
(b) Abide by all the terms of the collective-bargaining 
agreement entered into with Teamsters Automotive Em-

ployees Local Union No. 665 and give retroactive effect 
to its terms. 
(c) Make whole its employees in the manner set forth 
in the ﬁAmended Remedyﬂ section of this decision, for 
any loss of pay which they may have suffered by reason 
of the Respondent Employer™s refusal to execute and 
give effect to the collective-bargaining agreement agreed 
to by the parties on August 18, 1994, restoring whatever 
rights and privileges they may have lost by reason of the 

Respondent Employer™s failure to execute and give effect 
to the agreement. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its San Francisco, California facility copies of the at-
tached notice marked ﬁAppendix B.ﬂ
15  Copies of the 
notice, on forms provided by the Regional Director for 
Region 20, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
                                                          
 15 See fn. 14, above. 
employees employed by the Respondent at any time 
since June 2, 1994. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER FOX, concurring and dissenting in part. 
I agree with my colleagues in
 every respect except that 
I would not find that the union-security clause contained 
in the agreed-on collective-
bargaining agreement is 
unlawful on its face.  In my view, the reference to the 
requirement of obtaining a ﬁreferralﬂ from the Union 
does not, in context, mandate either that employees must 
be approved by the Union before they are hired or that 
they must join the Union before they can lawfully be 
required to under the 8(a)(3) proviso.  The referral re-
quirement applies to employees who have been ﬁengaged 
outside of the Union officeﬂ and merely requires that 
they obtain the referral before actually ﬁstarting to work.ﬂ  
This is entirely consistent with what the Union contends 
is its lawful intent: to ensure that the Union knows who 
is on the Respondent™s payroll and their date of hire.  The 
clause by its terms operates in circumstances where the 
hiring or ﬁengagementﬂ of 
the employee has already oc-
curred; and its specification that employees ﬁbecome 
members of the Union . . . within thirty-one (31) days 
from the date of employmentﬂ (with membership defined 
in terms of payment of dues and initiation fees) makes 
clear that the ﬁreferralﬂ requ
irement is not a requirement 
that employees join the Union before they begin work.  

The collective-bargaining agreem
ent also states that ﬁthe 
Employer shall be the sole judge of the competency and 
fitness of the employees,ﬂ th
ereby making clear that the 
Union has no ability to veto the Employer™s hiring deci-
sions. 
In construing a clause that is alleged to unlawfully en-
courage union membership, we must begin with the Su-

preme Court™s statement in
 NLRB v. News Syndicate,
 365 U.S. 695, 699 (1961), that ﬁwe will not assume that un-
ions and employers will violate the federal law, favoring 
discrimination in favor of union members against the 
clear command of this Act of
 Congress.ﬂ  As the Court 
made clear in that case, illegal objects will not be pre-
sumed, and contracts will not be found unlawful merely 
because they fail to disclaim all illegal objects.  See also 
Teamsters Local 357 v. NLRB
, 356 U.S. 667 (1961).  
That a union-security clause 
may contain terms that are 
ambiguous is not a basis for finding the clause to be un-
lawful on its face.  See Electronic Workers IUE Local 
444 (Paramax Systems)
, 311 NLRB 1031, 1037 (1993), 
enf. denied on other grounds 41 F.3d 1532 (D.C. Cir. 
1994).  Rather, in construing 
such clauses, as in other 
contract interpretation matters, 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420the parties™ actual intent underlying the contractual lan-
guage in question is always paramount, and is given 
controlling weight.  To determine the parties™ intent, 
the Board normally looks to both the contract language 
itself and relevant extrinsic evidence, such as a past 
practice of the parties in regard to the effectuation or 
implementation of the contract provision in question, or 

the bargaining history of the provision itself. 
Mining Specialists
, 314 NLRB 268, 268Œ269 (1994) (foot-
notes omitted). 
My reading of the clause as 
having a lawful purpose is 
supported not only by the language of the clause, but also 

by extrinsic evidence in the r
ecord as to how the clause 
has been implemented by the parties in the past.  The 

language of the union-security clause is identical to the 
language of the union-security
 clause in the prior, ex-pired agreement between the pa
rties.  However, there is 
no evidence that the clause wa
s ever unlawfully applied 
to require newly hired employees either to become mem-
bers of the Union or to obtain approval from the Union 
before going to work.  To the contrary, the Union™s 
president testified without contradiction that the Union 
had never proposed or urged on the Respondent any such 
interpretation of the union-security clause, that employ-
ees were in fact hired and allowed to go work without 
first joining or being approved by the Union, and that the 
Union never sought to take any action against those em-
ployees. 
In sum, the contractual clause at issue here contains 
express provisions making clear that employees are not 

required to be or become union members until they have 
been employed for 30 days and disavowing any role for 
the Union in approving or disapproving employees se-
lected by the Employer for hi
re.  The record reflects that 
the clause has been applied in a lawful manner in the 
past.  Under these circumstances, I am unable to con-
clude that the clause can only by construed to have the 
unlawful purpose ascribed to it by my colleagues and 
therefore must be found to
 be unlawful on its face. 
Regardless of the legality of the union-security clause, 
however, it was not a ground on which the Respondent 
declined to execute the cont
ract.  Thus, even accepting 
the judge™s reading of the clause, I agree with my col-
leagues that the inclusion of th
e clause in the contract did 
not justify the Respondent™s refusal to execute the con-
tract.  I also agree that 
Auciello Iron Works v. NLRB
, 517 
U.S. 781 (1996), is controlling, and that the Respondent 
was not privileged to refuse
 to execute the agreement 
because of its asserted goo
d-faith doubt about the Un-
ion™s continued majority status.  Accordingly, I agree 
with my colleagues that the Respondent Employer has 
violated Section 8(a)(5) and (1) in the respects stated.  I 
would not, however, as part of the amended remedy, di-
rect that the union-security clause be deleted from the 
agreement the Resp
ondent is required to execute. 
  APPENDIX A 
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT enforce a union-secur
ity clause or dues-
checkoff provision with Flying Dutchman Park in the 
absences of a collective-barg
aining agreement lawfully 
containing such a clause. 
WE WILL NOT in any like or related manner restrain or 
coerce employees in the exer
cise of the rights guaranteed 
them by Section 7 of the Act.  
WE WILL make whole employees for all dues and fees 
unlawfully withheld from them, with interest. 
TEAMSTERS 
AUTOMOTIVE 
EMPLOYEES 
LOCAL 
UNION NO. 665    
 APPENDIX B 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid and protec-
tion 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten employees with the loss of em-
ployment for not complying with a union-security clause 
at a time when such a clause is not lawfully in effect. 
WE WILL NOT enforce a union-secur
ity clause or dues-
checkoff provision with Teamsters Automotive Employ-

ees Local Union No. 665, in 
the absence of a collective-
bargaining agreement lawfully
 containing such a clause. 
WE WILL NOT refuse to execute and give effect to the 
collective-bargaining agreement whose terms we agreed 
to with Teamsters Automoti
ve Employees Local Union 
No. 665 on August 18, 1994. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 FLYING DUTCHMAN PARK, INC. 421WE WILL execute and give retroac
tive effect to the col-
lective-bargaining agreement submitted to us for execu-
tion by Teamsters Automotive Employees Local Union 
No. 665 on August 25, 1994, 
except that the agreement 
shall not contain the clause of the union-security provi-
sion found unlawful. 
WE WILL make whole our employees for any loss in-
curred as a result of our un
lawful enforcement of the 
union-security and dues-checkoff provisions, with inter-
est; and 
WE WILL
 make whole our employees for any loss 
of pay which they may have suffered by reason of our 
refusal to execute and give
 effect to the collective-
bargaining agreement whose terms we agreed to with 

Teamsters Automotive Employ
ees Local Union No. 665 on August 18, 1994, with interest; and 
WE WILL
 restore whatever rights and privileges our employees may have 

lost by reason of our failure 
to execute and give effect to 
the agreement.    
FLYING DUTCHMAN 
PARK, INC. Lucille Rosen, Esq., 
for the General Counsel
. Richard Harrington, Esq. (Chandler, Wood, Harrington & 
Maffly), 
of San Francisco, California, and
 Raymond H. 
Veterlein (Labor Relations Associates), 
of San Francisco, California, for the Employer.
 David Rosenfeld and Antonio Ruiz, Esqs. (Van Bourg Wein-
berg, Roger & Rosenfeld
), of Oakland, California, for the 
Union. DECISION STATEMENT OF THE 
CASE JAY R. POLLACK
, Administrative Law Judge. I heard these 
cases in trial at San Francisco, 
California, on July 27, 1995.  On 
September 20, 1994, Toby Kelly, an
 individual (Kelly), filed 
the charge in Case 20ŒCAŒ26331 alleging that Flying Dutch-
man Park, Inc. (Respondent Employer or the Employer) com-
mitted certain violations of Section 8(a)(1), (2), and (3) of the 
National Labor Relations Act (the Act). That same date, Kelly 
filed a charge in Case 20ŒCBŒ9761 alleging that Teamsters 
Automotive Employees Local Uni
on No. 665, affiliated with 
International Brotherhood of 
Teamsters, AFLŒCIO (Respon-dent Union or the Union) committed certain violations of Sec-
tion 8(b)(1)(A) and (2) of the Act.  On December 28, 1994, the 
Acting Regional Director for Re
gion 20 of the National Labor 
Relations Board issued a complaint and notice of hearing 
against Respondents, alleging 
that Respondent Employer vio-
lated Section 8(a)(3), (2), a
nd (1) of the Act and Respondent 

Union violated Section 8(b)(2) and (1)(A) of the  Act by unlaw-
fully enforcing the union-security and dues-checkoff provisions 
in the absence of a written collective-bargaining agreement.  
Respondent Union filed a timely 
answer to the complaint, de-
nying all wrongdoing.  Respondent Employer admitted the 

allegations of the complaint. 
On November 8, 1994, the Union filed a charge against the 
Employer in Case 20ŒCAŒ26403 al
leging that the Employer 
violated Section 8(a)(5) and (1) of the Act by failing and refus-

ing to sign an agreed-on contract.  A separate complaint issued 

in that case on December 28, 1994.  Both complaints were con-
solidated for trial.  Respondent Employer filed an answer and 
amended answer in Case 20ŒCAŒ26403 denying the allegations 
of the complaint and raising certain affirmative defenses. 
All parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs.  On the entire record, from my 

observation of the demeanor of the witnesses, and having con-
sidered the post hearing briefs of
 the parties, I make the follow-
ing FINDINGS OF FACT 
 I. JURISDICTION
 The Employer is a California corporation with an office and 
principal place of business located in San Francisco, California, 
where it is engaged in providing valet parking services for 
commercial institutions 
and private parties. 
During calendar year 1993, the 
Employer provided services 
in excess of $50,000 to enterprises within the State of Califor-
nia, which enterprises meet the Board™s standards for asserting 
jurisdiction on a direct basis.  Accordingly, Respondent-
Employer admits and I find that the Employer is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
Both Respondents admit and I find that the Union is a labor 
organization within the meaning of Section 2(5) of the Act.   
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Union-Security and Dues-Checkoff Provisions 
1.  The facts 
The facts in Cases 20ŒCAŒ26331 and 20ŒCBŒ9761 are not 
in dispute.  Respondent Union has been party to a series of 
collective-bargaining agreements with the Respondent Em-ployer for approximately 12 years.  The most recent agreement 
between the Union and the Employ
er expired by its terms on 
September 1, 1993.  The parties have not yet executed a succes-
sor agreement.  In Case 
20ŒCAŒ26403, the General Counsel contends that the parties reached agreement on a successor 
collective-bargaining agreement in August 1994.  The agree-
ment which expired in Sept
ember 1993, contained a union-
security provision.  However, after the expiration of the agree-
ment in September 1993 the parties continued to enforce the 
union-security and union-checkoff provisions of the expired 
agreement.  The union-security and dues-checkoff provisions 
were enforced in the absence of any written collective-
bargaining agreement.   
On June 2, 1994, the Respondent Union and the Employer 
agreed to enforce the union-security clause and ensure that 
every employee became a member of the Union on or before 
June 17.  On June 7, the Employer wrote the Union furnishing a 
list of all the unit employees 
and stating, ﬁUpon subsequent 
written notification from the Union that any employees are not 

members of Local 665 or in the process of becoming members 
of local 665, we will see that they are terminated.ﬂ  On June 22, 
the Employer advised its empl
oyees ﬁwe have agreed upon a 
Union shop provision with Local 665 that requires any [sic] and 
all employees who have worked 30 days or more to become 
and remain members of the Union in good standing as a condi-
tion of employment.ﬂ  On or
 about September 30, 1994, Re-
spondent Employer ceased withholding union fees and dues 
from its employees and stopped transmitting such moneys to 
Respondent Union.  On September 30, 1994, during the pend-

ency of these cases, the Employer™s representative wrote the 
Union stating, ﬁWe had deducted
 dues and initiation fees at 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422your written request when th
ere was not a signed collective 
bargaining agreement containing a checkoff clause.ﬂ 
2.  Analysis 
The obligation to pay dues unde
r a union-security provision 
accrues from the date of the execution of the collective-
bargaining agreement.  
Hampton Merchants Assn., 151 NLRB 
1307 (1965); Safeway Stores
, 111 NLRB 968 (1955); and 
Ster-ling Precision Corp., 131 NLRB 1229 (1961).  The Board has 
held that a union-security clause
 does not survive the expiration 
of a contract and cannot be enforced after the contract has ex-
pired.   Auto Workers Local 376 (Emhart Industries)
, 278 
NLRB 285 (1986).  See also 
Teamsters Local 25 (Tech Weld 
Corp.), 220 NLRB 76 (1975).   
The execution of a dues-checkoff authorization must be vol-
untary.  
Air La Carte, 284 NLRB 471, (1987).  The dues au-
thorization may be lawful for a 
fixed period of time so long as 
the employee may revoke at least once per year and at the ter-
mination of any collective-bargaining agreement.  
NLRB v. Postal Service
, 827 F.2d 548 (9th Cir. 1987); 
Frito-Lay, 243 NLRB 137 (1979).  Dues checkoff does not survive expiration 
of a contract.  
Linton Business Systems v. NLRB
, 501 U.S. 190 
(1991);  Indiana & Michigan Electric Co
., 284 NLRB 53, 55 
(1987); and Petroleum Maintenance Co.
, 290 NLRB 462 
(1988).  See also 
Geo. C. Christopher & Son
, 290 NLRB 472 
(1988).  In this case, Respondent Employ
er, pursuant to an agreement 
with Respondent Union, unlawfully advised employees that 
they would be fired if they did not join Respondent Union at a 
time when no bargaining agreement had been agreed to and 
executed.  The parties further enforced dues checkoff in the 
absence of a valid agreement and valid authorizations from the 
employees. 
Cleveland Typographical Union Local 53 (Plain 
Dealer Publishing Co.), 225 NLRB 1281 at 1284 (1976); Teamsters Local 25 (Tech. Weld Corp.), 
supra; and Namm™s 
Inc., 102 NLRB 466 (1953). 
B.  The Alleged Refusal to Sign an Agreed-on Contract 
1.  Facts 
In this case, the General Couns
el and the Union allege that 
Respondent Employer and the Union reached agreement on a 
new collective-bargaining agr
eement on August 18, 1994, and 
that Respondent Employer has fa
iled and refused to execute a written contract embodying the terms of that collective bargain-
ing agreement.  Respondent Employ
er contends that the parties 
did not reach complete agreement on a new collective-

bargaining agreement.  Further, Respondent Employer contends 
that the Union did not represent a majority of bargaining unit 
employees and, therefore, it woul
d be inappropriate to order the 
Respondent Employer to sign and abide by the collective-
bargaining agreement. 
The Union and Employer have had a collective-bargaining 
relationship for at least 12 year
s.  James G. Vierling, Respon-
dent Employer™s president, has 
personally participated in the 
negotiation of collective-bargaining agreements with the Union, 
including the negotiations for a successor agreement to the 
contract which expired Septem
ber 1993.  The Employer met 
with the Union on seven or eight occasions, sometimes with the 

assistance of the Employer™s la
bor  consultant and sometimes 
without.  Prior to the meeting of August 18, Vierling was con-
cerned with three issues: contr
act language limiting the contract 
to the city and county of San Fr
ancisco; wages; and holidays.  
These issues were resolved 
on August 18, according to both 
Vierling and Richard Rodriguez, the Union™s vice president and 
negotiator.1  Although other issues had been raised by Vier-
ling™s labor consultant, the credited evidence reveals that on 

August 18 Vierling reached agreement with Rodriguez and 
Rodriguez agreed to reduce the agreement to writing. 
On August 23, Ernie Yates, the Union™s president, faxed a 
copy of the contract to Vierling.  Vierling called Rodriguez and 
complained that the proffered contract did not contain language 
limiting the contract to the city and county of San Francisco.  
Rodriguez agreed to make the change.  The Union had never 
opposed so limiting the contract but had never submitted a 

written limitation to Vierling.  The jurisdictional clause was the 
only objection Vierling raised to 
the contract.  On August 25, 
Rodriguez faxed Vierling a corrected copy of the contract with 

the jurisdictional clause limiting the contract to the city and 
county of San Francisco.  On August 26, Vierling sent a copy 
of the contract to Ray Vetterle
in, his labor consultant, stating 
that the contract was ﬁstraight 
forwardﬂ and asking whether he 
should sign the agreement given the filing of the decertification 
petition.  On August 23, Kelly 
had filed a decertification peti-
tion with the Board.  That petition was received by the Union 

and Respondent Employer on A
ugust 25.  Vierling™s covering letter to Vetterlein in no way indicated that he had not reached 
agreement with the Union or that the proffered contract differed 
from his agreement with the Union.  Thereafter, Respondent 
Employer refused to sign the agr
eement and continues to refuse to sign the agreement. 
2.  Analysis  
Section 8(d) of the Act explici
tly requires the parties to a col-
lective bargaining relationship to execute ﬁa written contract 
incorporating any agreement reached if requested by either 
party.ﬂ  
H. J. Heinz Co. v. NLRB
, 311 U.S. 514 (1941).  ﬁWhen 
an oral agreement is reached as to the terms of a collective-
bargaining contract, each party is obligated, at the request of 
the other, to execute that contr
act when reduced to writing, and 
a failure or refusal to do so constitutesﬂ a violation of Section 
8(a)(5) of the Act.  
Liberty Pavilion Nursing Home
, 259 NLRB 1249 (1982); and Interprint Co.
, 273 NLRB 1863 (1985).  ﬁIt is 
well established that technical ru
les of contract do not control 
whether a collective bargaining agreement has been reached.ﬂ  
Pepsi-Cola Bottling Co. v. NLRB
, 659 F.2d 87, 89 (8th Cir. 
1981).  Rather, the crucial inquiry is whether there ﬁis conduct 
manifesting an intention to abide and be bound by the terms of 
an agreement.ﬂ  
Capital-Husting Co., Inc. v. NLRB
, 671 F.2d 237, 243 (7th Cir. 1982).   
In determining whether underlyi
ng oral agreement has been 
reached, the Board is not strictly bound by technical rules of 

contract law but is free to us
e general contract principles 
adapted to the bargaining context.  
Americana Healthcare Cen-
ter, 273 NLRB 1728 (1985).  The burden of proof is on the party alleging the existence of the contract.  
Cherry Valley 
Apartments, Inc.
, 292 NLRB 38 (1988). 
Here the undisputed credible evidence establishes that after 
seven or eight bargaining sessi
ons, Vierling reached agreement 
with the Union on a new collective-bargaining agreement on 

August 18.  The Union furnished Vierling a copy of the agreed-
on contract.  Vierling called the Union and objected to the fail-
                                                          
 1 Respondent™s labor consultant had 
raised other issues during negotia-
tions.  However, Vierling apparently dropped those other issues when the 
Union acceded to his demands on jurisdiction, wages, and holidays. 
 FLYING DUTCHMAN PARK, INC. 423ure to restrict the contract to the city and county of San Fran-
cisco.  The Union agreed to correct the written agreement to 
conform to the agreement of the parties.  A corrected collec-
tive-bargaining agreement was 
forwarded to Respondent Em-
ployer.  However, before the Employer executed the agreement, 
the employees filed a decertification petition.  Vierling sought 
advice from his labor consultant 
as to whether or not he should 
sign the agreement in light of the 
petition.  Vierling did not tell 
either his consultant or the Union that no agreement had been 
reached.  I find, therefore, that agreement had been reached on 
August 18 and that the written agreement faxed to Vierling on 
August 25 conformed  to the or
al agreement reached on August 
18.  Respondent™s objections to the agreement arose only after 
it obtained knowledge of the 
decertification agreement. 
3.  Alleged unlawful union-security clause 
Respondent Employer contends that the union-security 
clause of the new agreement is unlawful and, therefore, makes 

the agreement void.  The Employer states that the following 
language makes the agreement unlawful: 
 When an Employee is engaged outside of the Union office, he 
shall be required to obtain a referral from the Union before 
starting to work. 
 In Acme Tile & Terrazo Co
., 318 NLRB 425 (1995), the 
Board held that the respondent 
employers™ requirement that 
employees obtain a ﬁreferral,ﬂ ﬁapproval,ﬂ or ﬁclearanceﬂ from 
the bricklayers union was ﬁtanta
mount to requiring immediate membershipﬂ in the union.  The Board pointed out in footnote 
11:  We note that even if the Respondent Employers did not re-
quire their employees to actua
lly become members of the 
Bricklayers Union by April 3 as a condition of employment, 

the violation is nevertheless established.  In our view employ-
ees cannot be required to obtain ‚approval™ or ‚clearance™ as a 
condition of employment in the absence of an exclusive hiring 
hall agreement.  
Carpenters Local 2396 (Tri-State Obayashi)
, 287 NLRB 760, 762 (1987) enfd. mem. 878 F.2d 1439 (9th 

Cir. 1989). 
 In Carpenters Local 2396, supra, the Board held that, absent 
an exclusive hiring hall arrange
ment, a union violates Section 
8(b)(1)(A) and (2) if it interferes 
or attempts to interfere with an 
individual™s employment for union
-related reasons.  Further, by 
maintaining a union-security agreement which is unlawful on 
its face, a union violates Sectio
n 8(b)(1)(A).  The mere main-tainance of such an ageement violates Section 8(b)(1)(A); if the 
clause is enforced, the union also violates Section 8(b)(2). 
In the instant case, there is no exclusive hiring hall provided 
for in the contract.  Nonetheless, the union-security clause re-
quires employees to obtain a referral from the Union.  Such a 
union-security clause is unlawful on its face under 
Acme Tile & 
Terrazzo
.  Accordingly, although Respondent Employer had 
agreed to such a contract, I cannot require the Respondent Em-

ployer to execute the agreement.  Therefore, I must recommend 
dismissal of  the complaint in Case 20ŒCAŒ26403. 
CONCLUSIONS OF 
LAW 
 1. The Respondent Employer  is an employer engaged in 
commerce and in a business affecting commerce within the 
meaning of Section 2(6) and (7) of the Act. 
2. The Respondent Union is a 
labor organization within the 
meaning of Section 2(5) of the Act. 
3. By threatening employees with discharge for refusing to 
pay periodic dues to Respondent 
Union during a time they were 
not contracted to do so, Respon
dent Employer has engaged in 
unfair labor practices within the 
meaning of Section 8(a)(1) of 
the Act. 
4. By enforcing a union-secu
rity clause conditioning em-
ployment on membership in Re
spondent Union, in the absence 
of a collective-bargaining agreement containing such a valid 
union-security clause, Respondent Employer engaged in unfair 

labor practices in viola
tion of Section 8(a)(1), (2), and (3) of the 
Act and Respondent Union engage
d in unfair labor practices in 
violation of Section 8(b)(1)(A) and (2). 
5. The aforementioned unfair labor practices are unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
6. The union-security clause in the agreement reached on 
August 18, 1994, is unlawful under 
the Act.  Accordingly, Re-
spondent Employer cannot be or
dered to execute the agree-
ment. 
THE REMEDY Having found that Respondents 
 engaged in unfair labor 
practices, I shall recommend that they be ordered to cease and 
desist therefrom and take certain affirmative action designed to 
effecuate the policies of the Act.  Specifically I shall require 
Respondents to reimburse with interest any employee who 
tendered dues and/or fees betw
een June 2 and September 30, 1994.  Interest shall be computed in the manner prescribed in 

New Horizons for the Retarded
, 283 NLRB 1173 (1987); see 
also 
Florida Steel Corp., 231 NLRB 651 (1977). 
[Recommended Order omitted from publication.] 
 